DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to correspondence filed on 01/20/2020.


	
Allowable Subject Matter 1-10 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 10 is/are allowed primarily because the closest prior art of record U.S Publication number 2005/0155262 A1 and 2005/0037303 A1 cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Re: Claim 1: The prior art of record does not teach “A thermally powered fan assembly being configured to blow heated air outward from a heat source without consuming electrical energy, said assembly including: a screen being positionable in front of a fireplace wherein said screen is configured to inhibit flaming material from escaping the fireplace, said screen being comprised of a thermally resistant material wherein said screen is configured to resist heat from the fireplace; a screen being positionable in front of a fireplace wherein said screen is configured to inhibit flaming material from escaping the fireplace, said screen being comprised of a thermally resistant material wherein said screen is configured to resist heat from the fireplace; in combination with a thermoelectric power supply being coupled to said screen wherein said thermoelectric power supply is configured to be in thermal communication with the fireplace when said screen is positioned therearound, said thermoelectric power supply producing an electrical current when said thermoelectric power supply is exposed to a thermal gradient” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.

Re: Claim 2: The prior art of record does not teach “A thermally powered fan assembly being configured to blow heated air outward from a heat source without consuming electrical energy, said assembly including: a screen being positionable in front of a fireplace wherein said screen is configured to inhibit flaming material from escaping the fireplace, said screen being comprised of a thermally resistant material wherein said screen is configured to resist heat from the fireplace, said screen having a front surface and a back surface, said screen having a hole extending through said front surface and said back surface, said hole being centrally positioned on said screen; in combination with a blower being coupled to said screen wherein said blower is configured to be in fluid communication with an interior of the fireplace, said blower urging air through said screen when said blower is turned on wherein said blower is configured to urge heated air outwardly from the fireplace to enhance heating an area, said blower comprising: a dish being comprised of a fluid impermeable material to inhibit air from passing therethrough, said dish being comprised of a thermally conductive material wherein said dish is configured to be in thermal communication with ambient air, said dish having a bottom wall and a top edge, said top edge being coupled to said screen having said dish being aligned with said hole in said screen, said dish extending away from said back surface of said screen wherein said dish is configured to be in thermal communication with the fireplace when said screen is positioned therearound, said bottom wall having an opening extending therethrough” as claimed in claim 10, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10.


In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        July 20, 2022